Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
RESPONSE TO AMENDMENT
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 9, 2022 has been entered.

 Status of Application/Amendments/claims
3.	Applicant’s amendment filed September 9, 2022 is acknowledged.  Claims 1-12 and 15-18 are canceled. Claims 13 and 19 are amended. Claims 13-14 and 19-20 are pending in this application. 
4.	Claims 13-14 and 19-20 are under examination in this office action.
5.	Applicant’s arguments filed on September 9, 2022 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Withdrawn
6.	The rejection of claims 13-14 and 16-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 16-18.
The rejection of claims 16-18 under pre-AIA  35 U.S.C. 102 (b) as being anticipated by, or in the alternative, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mihara (US2006/0134113; was also published as EP0983767 or issued as US9017677) as evidenced by Patel et al. (Am. Family Physi. 2002; 66:991-998;) and Cua et al. (US2008/0199460) is moot because the claims are canceled.
The rejection of claim 18 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mihara (US2006/0134113; was also published as EP0983767 or issued as US9017677) as evidenced by Patel et al. (2002) and Cua et al. (US2008/0199460) as applied to claims 13-14 and 19-20 above, and further in view of Tsuchiya et al. (EP0628639, as in IDS) and Bowers et al. (US2010/0098709) is moot because the claim is canceled.
The rejection of claims 13-14 and 17-19 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement due to new matter is withdrawn in response to Applicant’s amendment to the claims and cancellation of claims 16-18.
The rejection of claim 16-18 under pre-AIA  35 U.S.C. 102 (a)/(e) as anticipated by, or in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Okuda et al. (US20060251653; was also issued as US7521052, as in IDS) as evidenced by Patel et al. (2002) and Cua et al. (US2008/0199460, as in IDS) is moot because the claims are canceled.
The rejection of claim 18 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okuda et al. (US20060251653, was also issued as US7521052, as in IDS) as evidenced by Patel et al. (2002) and Cua et al. (US2008/0199460) as applied to claims 13-14 and 19-20 above, and further in view of Tsuchiya et al. (EP0628639, as in IDS) and Bowers et al. (US2010/0098709) is moot because the claim is canceled.
.
Claim Rejections/Objections Maintained
In view of the amendment filed on September 9, 2022, the following rejections are maintained.
Claim Rejections - 35 USC § 102 & 103
7.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
 Claims 13-14 and 19-20 stand rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by, or in the alternative, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mihara (US2006/0134113; was also published as EP0983767 or issued as US9017677) as evidenced by Patel et al. (Am. Family Physi. 2002; 66:991-998;) and Cua et al. (US2008/0199460). The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 13-14 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mihara (US2006/0134113; was also published as EP0983767 or issued as US9017677) as evidenced by Patel et al. (Am. Family Physi. 2002; 66:991-998;) and Cua et al. (US2008/0199460) as applied to claims 13-14 and 19-20 above, and further in view of Tsuchiya et al. (EP0628639, as in IDS) and Bowers et al. (US2010/0098709). The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 13-14 and 19-20 as amended are drawn to a method for treating ocular autoimmune disease, comprising administering to a subject in need thereof a pharmaceutical composition comprising an effective amount of an anti-IL-6 receptor (anti-IL-6R antibody) selected from the group consisting of humanized PM-1 antibody, MR16-1 antibody, AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody. 

On p. 5-7 of the response, Applicant argues that the claimed method of using an anti-IL-6R antibody resulted in remarkable suppression of inflammation as compare to control antibody and cites paragraph [0124] of the specification in support of the arguments. Applicant acknowledges that Mihara teaches using an anti-IL-6R antibody for treating or suppressing sensitized T cells in an animal model by measuring delayed foot pad reaction upon sensitization with Mycobacterium butyricum (Example 1). But Applicant argues that Mihara provides no expectation of success for treating an ocular inflammatory disease. Applicant argues that Patel only teaches certain autoimmune diseases have ocular manifestations but does not teach that the treatment of autoimmune diseases will treat ocular manifestation. Cua does not teach the use anti-mouse IL-6R antibody can treat ocular inflammatory diseases with an expectation of success because Cua is cited to support that uveitis is an ocular inflammatory disease.    
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2131-2131.01, the cited references do teach the claimed invention or in the alternative, based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the cited references do teach the claimed invention or render the claimed invention obvious because:
i. Claims 13-14 and 19-20 are anticipated by Mihara as evidenced by Patel and Cua. Mihara teaches a method of treating sensitized T cell-mediated diseases including uveitis and multiple sclerosis (MS) with optic neuritis, comprising administering to a patient in need thereof a pharmaceutical composition comprising an anti-IL-6R antibody, wherein the anti-IL-6R antibody is humanized and includes humanized PM-1 antibody, MR16-1 antibody, AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody as recited in claim 1 (see paragraphs [0081]; [0072]-[0081]; [0037]-[0038]; [016]-[0021]; [0035]-[0038]; [0072]-[0081]; [0149]-[0160]; [0007]; [0021]; [0135]; [0160]; [0013]-[0023]; [0025]-[0038];; [0144]-[0160], example 2-4; p. 11, claims 1-10), which meet the limitations recited in claims 13-14 and 19-20 because uveitis or optic neuritis is an ocular inflammatory disease, and as evidenced by Patel (see p. 992, table 1) and Cua (see paragraphs [0064]-[0065] in US2008/0199460). Uveitis includes panuveitis, anterior uveitis, intermediated uveitis as evidenced by Patel (see p. 992, table 1) or Cua et al. (see paragraphs [0061]-[0065]) because Uveitis affects one or more of the three parts of the eye that make up the uvea and includes anterior uveitis (the iris), intermediate uveitis (ciliary body), and panuveitis (the iris, the ciliary body and the choroid) as recited in instant claims as evidenced by Patel and Cua. Mihara also teaches parenteral administration as in claim 14 and a dose of 0.01 to 100mg/kg body weight as in claim 19 (see paragraph [0132], in particular). Thus, Mihara teaches a method of treating an ocular inflammatory disease including optic neuritis and uveitis including panuveitis, anterior uveitis, intermediated uveitis, comprising administering to a patient in need thereof a pharmaceutical composition comprising humanized PM-1 antibody, MR16-1 antibody, AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody. Accordingly, claims 13-14 and 19-20 are anticipated by Mihara as evidenced by Patel and Cua.
ii. Even if Mihara does not optic neuritis accompanied with MS or uveitis is an ocular inflammatory disease including panuveitis, anterior uveitis, intermediated uveitis as recited in claim 13, Patel and Cua teach these limitations and provide motivation and an expectation of success. 
Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Patel and Cua are cited to support the limitations “ocular inflammatory diseases including panuveitis, anterior uveitis, intermediated uveitis, scleritis, keratitis, orbital inflammation and optic neuritis” recited in claim 13. 
In particular, Patel teaches that patients with multiple sclerosis have optic neuritis (see p.992, Table 1) and several autoimmune diseases are ocular autoimmune diseses because these autoimmune diseases affect ocular tissue, and have inflammation in ocular tissue, which are accompanied with ocular manifestations including panuveitis, anterior uveitis, intermediated uveitis, scleritis, keratitis, orbital inflammation or optic neuritis. Cua teaches that ocular inflammatory diseases (OID) including uveitis, scleritis, and planitis, and uveitis is inflammation in the uveal tract; scleritis is inflammation of the sclera and pars and planitis is inflammation of the pars plana. Cua also teaches uveitis means inflammation affecting one or more of the three parts of the eye that make up the uvea: affecting the iris is called anterior uveitis, affecting the ciliary body is called intermediated uveitis, affecting the choroid is called posterior uveitis and the presence of inflammation in multiple parts of the same eye (anterior, intermediate, and posterior sections) is called panuveitis (see paragraph [0061]). Cua teaches that anterior uveitis involves inflammation in the front part of the eye, usually isolated to the iris and is the most common form of uveitis and is often called iritis, and anterior uveitis is associated with the presence of an autoimmune disease (see paragraphs [0063]-[0064]). 
A person of ordinary skill in the art would have recognized that applying the known ocular inflammatory diseases including panuveitis, anterior uveitis, intermediated uveitis and optic neuritis disclosed by Patel and Cua to the method of Mihara would have yield the predictable result of treating a subject suffering from an ocular inflammatory disease including panuveitis, anterior uveitis, intermediated uveitis, scleritis, keratitis, orbital inflammation and optic neuritis. Administration of an anti-IL-6R antibody including humanized PM-1 antibody, MR16-1 antibody, AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody to patients with uveitis or patients with autoimmune diseases with ocular manifestations or inflammation or patients with MS and optic neuritis can treat uveitis, autoimmune diseases with ocular manifestations or inflammation or MS with optic neuritis. Uveitis includes panuveitis, anterior uveitis, intermediated uveitis, and uveitis, scleritis, keratitis, orbital inflammation or optic neuritis is accompanied and encompassed within symptoms of autoimmune diseases including rheumatoid arthritis, ankylosing spondylitis; Reiter’s syndrome (conjunctivitis, uveitis, keratitis); enteropathic arthritis ( uveitis, keratitis); psoriatic arthritis (uveitis, conjunctivitis, keratitis); systemic lupus erythematosus (keratoconjunctivitis sicca, conjunctivitis, uveitis, scleritis, keratitis) and multiple sclerosis (optic neuritis), and thus, administration of an anti-IL-6R antibody including humanized PM-1 antibody, MR16-1 antibody, AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody to a patient suffering from an ocular inflammatory disease including panuveitis, anterior uveitis, intermediated uveitis, scleritis, keratitis, orbital inflammation or optic neuritis would treat the recited ocular inflammatory diseases, and increase patient’s satisfaction with the treatment.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known ocular inflammation diseases including panuveitis, anterior uveitis, intermediated uveitis and optic neuritis disclosed by Patel and Cua to the method of Mihara to treat a subject suffering from an ocular inflammatory disease including panuveitis, anterior uveitis, intermediated uveitis and optic neuritis. and yield the predictable result of treating the ocular inflammatory disease including panuveitis, anterior uveitis, intermediated uveitis and optic neuritis. 
See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07. 
iii. Even if Mihara does not explicitly teach humanized MR16-1, AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody as in claim 1, Tsuchiya (EP0628639) and Bowers (US2010/0098709) teaches these limitations and provide motivation and an expectation of success because Tsuchiya teaches humanized AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody as in claim 1 (see p. 3-4; p. 7-23; p. 97-101, in particular) and Bowers teaches humanized anti-IL-6Ra antibody Tocilizumab, which is also known as hPM-1 antibody for treatment of inflammatory and autoimmune disease or IL-6 related diseases including uveitis, scleritis, optic neuritis as recited in claim 1 ([0241]-[0255], in particular).
A person of ordinary skill in the art would have recognized that applying the known humanized MR16-1, AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody disclosed by Tsuchiya and Bowers to the method of Mihara would have yield the predictable result of treating a subject suffering from an ocular inflammatory disease including panuveitis, anterior uveitis, intermediated uveitis, scleritis, keratitis, orbital inflammation and optic neuritis. Administration of an anti-IL-6R antibody including humanized MR16-1, AUK12-20 antibody, AUK64-7 antibody to patients with panuveitis, anterior uveitis, intermediated uveitis, scleritis, keratitis, orbital inflammation and optic neuritis would treat panuveitis, anterior uveitis, intermediated uveitis, scleritis, keratitis, orbital inflammation and optic neuritis, and increase patient’s satisfaction with the treatment.
The skilled artisan would have expected success in substituting Tsuchiya and Bowers’ humanized PM-1, MR16-1, AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody for the humanized anti-IL-6R antibody in Mihara’s-treatment method because Mihara teaches a method of treating uveitis and autoimmune diseases with ocular manifestation including uveitis, scleritis, keratitis, orbital inflammation and optic neuritis comprising administering to a patient in need thereof a pharmaceutical composition comprising an anti-IL6 antibody, anti-IL-6R antibody or humanized anti-IL-6 antibody or anti-humanized IL-6R antibody including humanized PM-1 antibody, and Tsuchiya and Bowers teach humanized hPM-1 antibody and humanized MR16-1 antibody, AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody for treatment of inflammatory and autoimmune disease or IL-6 related diseases including uveitis, scleritis, optic neuritis. The skilled artisan could have substituted one anti-IL-6R antibody for another because Tsuchiya and Bowers teach humanized hPM-1 antibody, humanized MR16-1 antibody, AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody can be used for treatment of inflammatory and autoimmune disease or IL-6 related diseases including uveitis, scleritis, optic neuritis. The person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisans would have predicted that humanized hPM-1 antibody, humanized MR16-1 antibody, AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody would be safe and effective based on the humanized hPM-1 antibody, humanized AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody’ shared activity with the anti-IL-6R activity taught by Mihara. Thus, the results of using other humanized anti-IL-6R antibodies including humanized MR16-1 antibody, AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody in the method of Mihara for treating an ocular autoimmune disease including optic neuritis, autoimmune uvetitis including panuveitis, anterior uveitis or intermediate uveitis are expected because Tsuchiya and Bowers’ other humanized anti-IL-6R antibodies share the same activity as the Mihara’s humanized anti-IL-6R antibodies. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known humanized MR16-1, AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody disclosed by Tsuchiya and Bowers to the method of Mihara to treat a subject suffering from an ocular inflammatory disease including panuveitis, anterior uveitis, intermediated uveitis, scleritis, keratitis, orbital inflammation and optic neuritis, and yield the predictable result of treating an ocular inflammatory disease including panuveitis, anterior uveitis, intermediated uveitis, scleritis, keratitis, orbital inflammation and optic neuritis. 
iv. Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978). See MPEP 716.02(c)-I. In addition, evidence of unexpected results is frequently in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See: e.g., In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). “Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).” See MPEP 716.02(c)-I.
However, in this case, Applicants fails to provide evidence of side-by-side comparisons to demonstrate unexpected results as claimed. The effect from anti-mouse IL-6R antibody used in the example 3 in the specification is better than the effect obtained from a control antibody which is purified rat IgG is expected because purified rat IgG is general IgG with no specificity. There is no direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. The direct comparison should be the comparison between the claimed invention with the use of other anti-IL-6R antibodies in an animal of an ocular inflammatory disease or patients an ocular inflammatory disease wherein the ocular inflammatory disease includes panuveitis, anterior uveitis, intermediated uveitis, scleritis, keratitis, orbital inflammation or optic neuritis. 
Accordingly, the rejection of claims 13-14 and 19-20 under pre-AIA  35 U.S.C. 102 (b) as being anticipated by, or in the alternative, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mihara in view of Patel and Cua, and the rejection of Claims 13-14 and 19-20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mihara in view of Patel and Cua as applied to claims 13-14 and 19-20 above, and further in view of Tsuchiya and Bowers is maintained.

Claim Rejections - 35 USC § 102 & 103
8.	Claims 13-14 and 19-20 stand rejected under pre-AIA  35 U.S.C. 102 (a)/(e) as anticipated by, or in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Okuda et al. (US20060251653; was also issued as US7521052, as in IDS) as evidenced by Patel et al. (Am. Family Physi. 2002; 66:991-998) and Cua et al. (US2008/0199460, published Aug 21, 2008, priority Sep 1, 2005, as in IDS). The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 13-14 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okuda et al. (US20060251653) as evidenced by Patel et al. (2002) and Cua et al. (US2008/0199460) as applied to claims 13-14 and 19-20 above, and further in view of Tsuchiya et al. (EP0628639) and Bowers et al. (US2010/0098709). The rejection is maintained for the reasons made of record and the reasons set forth below.
Claim 19 stands rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okuda et al. (US20060251653) as evidenced by Patel et al. (2002) and Cua et al. (US2008/0199460) as applied to claims 13-14 and 19-20 above, and further in view of Mihara (US2006/0134113; was also published as EP0983767 or issued as US9017677). The rejection is maintained for the reasons made of record and the reasons set forth below.

On p. 6-7 of the response, Applicant argues that the claimed method provides unexpected results, and cites paragraph [0124] of the specification in support of the arguments. Applicant argues that Okuda does not teach or suggest treating ocular inflammatory diseases and provide no expectation of success because Okua teaches treating autoimmune diseases for the same reasons set forth above. 
Applicant's arguments have been fully considered but they are not found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2131-2131.01, the cited references do teach the claimed invention or in the alternative, based on MPEP §2141, MPEP2141-I, rationales identified by the Court in KSR (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007)), MPEP2141-II, the basic factual inquires of Graham v. John Deere Co.(Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966)),and MPEP §2141.01-2147.03, the cited references do teach the claimed invention or render the claimed invention obvious because:
i. Claims 13-14 and 19-20 are anticipated by Okuda as evidenced by Patel and Cua. Okuda teaches a method of treating IL-6 related diseases including autoimmune diseases with ocular manifestations, comprising administering to a patient in need thereof a pharmaceutical composition comprising an anti-IL-6R antibody or in combination with an immunosuppressant, wherein the autoimmune diseases with ocular manifestations include juvenile idiopathic arthritis or systemic juvenile idiopathic arthritis, vasculitis, Kawasaki disease, rheumatoid arthritis, systemic erythematosus, psoriasis, Sjogren syndrome, and wherein the ocular manifestations include panuveitis, anterior uveitis, intermediated uveitis, scleritis, keratitis, orbital inflammation or optic neuritis as evidenced by Patel et al. (Am. Family Physi. 2002; 66:991-998) and Cua et al. (US2008/0199460), which meets the limitations recited in claims 13-14 and 19-20 (see paragraphs [0006]-[0016]; [0019]-[0020], [0026]-[0028]; [0052]; [0055]-[0065]; [0100]-[0101]; [0142]-[0185], examples 1-4, p. 13-15, claims 31-80). Okuda also teaches parenteral administration as in claim 14 (see [0025], in particular). Okuda teaches that the anti-IL-6R antibody is a humanized and inlcudes humanized PM-1 antibody, MR16-1 antibody, AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody as in claim 18 (see paragraphs [0014]; [0062]-[0063]; [0092]-[0101]; examples 2-3; p. 14-15, claims 56-80, in particular). Okuda also teaches that the anti-IL-6R antibody is administered at a dose of 0.02-150mg/kg/4 weeks or 0.5-30mg/kg/4 weeks, 2-8mg/kg/4 weeks, 4mg/kg or 6-16mg/kg or 6-10m/kg, or  0.5mg/kg per week, which are either within or overlap with the claimed range of 0.01 to 100mg/kg body weight as in claim 19 (see paragraphs [0015]-[0016]; [0026]-[0027]; [0052], claims 23-25; 43-48; 69-71 and 73-74, in particular). Thus, claims 13-14 and 19-20 are anticipated by Okuda.
ii. Even if Okuda does not teach that ocular manifestations of autoimmune diseases including panuveitis, anterior uveitis, intermediated uveitis, scleritis, keratitis, orbital inflammation or optic neuritis, Patel and Cua teach these limitations. In particular, Patel  teaches that several autoimmune diseases have ocular manifestations, wherein the autoimmune diseases with ocular manifestations include rheumatoid arthritis (keratoconjunctivitis sicca, scleritis, keratitis); juvenile rheumatoid arthritis (uveitis); Sjögren’s syndrome (keratoconjunctivitis sicca); ankylosing spondylitis (uveitis); Reiter’s syndrome (conjunctivitis, uveitis, keratitis); enteropathic arthritis ( uveitis, keratitis); psoriatic arthritis (uveitis, conjunctivitis, keratitis); systemic lupus erythematosus (keratoconjunctivitis sicca, conjunctivitis, uveitis, scleritis, keratitis) and multiple sclerosis (optic neuritis) (see p.992, Table 1). Cua teaches that uveitis is an ocular inflammatory disease (OID) with inflammation in the uveal tract; scleritis is inflammation of the sclera and pars planitis is inflammation of the pars plana (see paragraphs [0004]-[0009]; [0014]; [0062]). Cua teaches uveitis means inflammation affecting one or more of the three parts of the eye that make up the uvea: the iris (anterior uveitis), the ciliary body (intermediated uveitis) and the choroid (posterior uveitis). Panuveitis denotes the presence of inflammation in multiple parts of the same eye (anterior, intermediate, and posterior sections) (see paragraph [0061]). Cua teaches that anterior uveitis involves inflammation in the front part of the eye, usually isolated to the iris and is the most common form of uveitis and is often called iritis and anterior uveitis is associated with the presence of an autoimmune disease such as rheumatoid arthritis or ankylosing spondylitis (see paragraphs [0063]-[0064]).
A person of ordinary skill in the art would have recognized that applying the known ocular inflammatory diseases including panuveitis, anterior uveitis, intermediated uveitis and optic neuritis disclosed by Patel and Cua to the method of Okuda would have yield the predictable result of treating a subject suffering from an ocular inflammatory disease including panuveitis, anterior uveitis, intermediated uveitis, scleritis, keratitis, orbital inflammation and optic neuritis. Administration of an anti-IL-6R antibody including humanized PM-1 antibody, MR16-1 antibody, AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody to patients with uveitis or patients with autoimmune diseases with ocular manifestations including uveitis, scleritis, keratitis, orbital inflammation or optic neuritis can treat an ocular inflammation disease including panuveitis, anterior uveitis, intermediated uveitis, and uveitis, scleritis, keratitis, orbital inflammation or optic neuritis, and thus, administration of an anti-IL-6R antibody including humanized PM-1 antibody, MR16-1 antibody, AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody to a patient suffering from an ocular inflammatory disease including panuveitis, anterior uveitis, intermediated uveitis, scleritis, keratitis, orbital inflammation or optic neuritis would treat the recited ocular inflammatory diseases, and increase patient’s satisfaction with the treatment.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known ocular inflammation diseases including panuveitis, anterior uveitis, intermediated uveitis and optic neuritis disclosed by Patel and Cua to the method of Okuda to treat a subject suffering from an ocular inflammatory disease including panuveitis, anterior uveitis, intermediated uveitis and optic neuritis. and yield the predictable result of treating the ocular inflammatory disease including panuveitis, anterior uveitis, intermediated uveitis and optic neuritis.
iii. Even if Okuda does not explicitly teach humanized MR16-1, AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody as in claim 18, Tsuchiya and Bowers teaches these limitations and provide motivation and an expectation of success because Tsuchiya teaches humanized AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody as in claim 1 (see p. 3-4; p. 7-23; p. 97-101, in particular) and Bowers teaches humanized anti-IL-6Ra antibody Tocilizumab is also known as hPM-1 antibody for treatment of inflammatory and autoimmune disease or IL-6 related diseases, wherein the inflammatory and autoimmune disease or IL-6 related diseases include uveitis, scleritis, optic neuritis, rheumatoid arthritis, Juvenile idiopathic arthritis and systemic lupus erythematosus as recited in claim 1 (see paragraphs [0021]; [0237]; [0241]-[0255], in particular).
A person of ordinary skill in the art would have recognized that applying the known humanized MR16-1, AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody disclosed by Tsuchiya and Bowers to the method of Okuda would have yield the predictable result of treating a subject suffering from an ocular inflammatory disease including panuveitis, anterior uveitis, intermediated uveitis, scleritis, keratitis, orbital inflammation and optic neuritis. Administration of an anti-IL-6R antibody including humanized MR16-1, AUK12-20 antibody, AUK64-7 antibody to patients with panuveitis, anterior uveitis, intermediated uveitis, scleritis, keratitis, orbital inflammation and optic neuritis would treat panuveitis, anterior uveitis, intermediated uveitis, scleritis, keratitis, orbital inflammation and optic neuritis, and increase patient’s satisfaction with the treatment.
The skilled artisan would have expected success in substituting Tsuchiya and Bowers’ humanized PM-1, MR16-1, AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody for the humanized anti-IL-6R antibody in Okuda’s-treatment method because Okuda teaches a method of treating uveitis and autoimmune diseases with ocular manifestation including uveitis, scleritis, keratitis, orbital inflammation and optic neuritis comprising administering to a patient in need thereof a pharmaceutical composition comprising an anti-IL6 antibody, anti-IL-6R antibody or humanized anti-IL-6 antibody or anti-humanized IL-6R antibody including humanized PM-1 antibody, and Tsuchiya and Bowers teach humanized hPM-1 antibody and humanized MR16-1 antibody, AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody for treatment of inflammatory and autoimmune disease or IL-6 related diseases including uveitis, scleritis, optic neuritis. The skilled artisan could have substituted one anti-IL-6R antibody for another because Tsuchiya and Bowers teach humanized hPM-1 antibody, humanized MR16-1 antibody, AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody can be used for treatment of inflammatory and autoimmune disease or IL-6 related diseases including uveitis, scleritis, optic neuritis. The person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisans would have predicted that humanized hPM-1 antibody, humanized MR16-1 antibody, AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody would be safe and effective based on the humanized hPM-1 antibody, humanized AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody’ shared activity with the anti-IL-6R activity taught by Okuda. Thus, the results of using other humanized anti-IL-6R antibodies including humanized MR16-1 antibody, AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody in the method of Okuda for treating an ocular autoimmune disease including optic neuritis, autoimmune uvetitis including panuveitis, anterior uveitis or intermediate uveitis are expected because Tsuchiya and Bowers’ other humanized anti-IL-6R antibodies share the same activity as the Okuda’s humanized anti-IL-6R antibodies. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known humanized MR16-1, AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody disclosed by Tsuchiya and Bowers to the method of Okuda to treat a subject suffering from an ocular inflammatory disease including panuveitis, anterior uveitis, intermediated uveitis, scleritis, keratitis, orbital inflammation and optic neuritis, and yield the predictable result of treating an ocular inflammatory disease including panuveitis, anterior uveitis, intermediated uveitis, scleritis, keratitis, orbital inflammation and optic neuritis. 
iv. While Okuda, Patel and Cua do not explicitly teach a dose range that is exactly identical to the claimed range (i.e. 0.01-100mg/kg body weight) as in claim 19, Mihara teaches this limitation and provides motivation and an expectation of success. In particular, Mihara teaches a method of treating uveitis and optic neuritis comprising administering to a patient in need thereof a pharmaceutical composition comprising an anti-IL6 antibody or anti-IL-6R antibody at a dose of 0.01 to 100mg/kg body weight (see paragraphs  [0132];  [0007]; [0021]; [0135]; [0160]; [0013]-[0023]; [0025]-[0038], [0072]-[0081]; [0144]-[0160], example 2-4; p. 11, claims 1-10).
A person of ordinary skill in the art would have recognized that applying the known dose range for humanized MR16-1, AUK12-20 antibody, AUK64-7 antibody and AUK146-15 antibody disclosed by Mihara to the method of Okuda would have yield the predictable result of treating a subject suffering from an ocular inflammatory disease including panuveitis, anterior uveitis, intermediated uveitis, scleritis, keratitis, orbital inflammation and optic neuritis. Administration of an anti-IL-6R antibody including humanized MR16-1, AUK12-20 antibody, AUK64-7 antibody at a dose of 0.01 to 100mg/kg body weight to patients with an ocular inflammatory disease would treat the ocular inflammatory disease, wherein the ocular inflammatory diseases includes panuveitis, anterior uveitis, intermediated uveitis, scleritis, keratitis, orbital inflammation and optic neuritis, and would increase patient’s satisfaction with the treatment.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the known dose of range 0.01 to 100mg/kg body weight disclosed by Mihara to the method of Okuda to treat a subject suffering from an ocular inflammatory disease including panuveitis, anterior uveitis, intermediated uveitis, scleritis, keratitis, orbital inflammation and optic neuritis, and yield the predictable result of treating an ocular inflammatory disease including panuveitis, anterior uveitis, intermediated uveitis, scleritis, keratitis, orbital inflammation and optic neuritis. See KSR International Co. v. Teleflex Inc. 82 USPQ2d 1385 (2007); In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.
v. Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978). See MPEP 716.02(c)-I. In addition, evidence of unexpected results is frequently in the form of a direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. See: e.g., In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). “Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978).” See MPEP 716.02(c)-I.
However, in this case, Applicants fails to provide evidence of side-by-side comparisons to demonstrate unexpected results as claimed. The effect from anti-mouse IL-6R antibody used in the example 3 in the specification is better than the effect obtained from a control antibody which is purified rat IgG is expected because purified rat IgG is general IgG with no specificity. There is no direct comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. The direct comparison should be the comparison between the claimed invention with the use of other anti-IL-6R antibodies in an animal of an ocular inflammatory disease or patients an ocular inflammatory disease wherein the ocular inflammatory disease includes panuveitis, anterior uveitis, intermediated uveitis, scleritis, keratitis, orbital inflammation or optic neuritis. 
Accordingly, the rejection of claims 13-14 and 19-20 under pre-AIA  35 U.S.C. 102 (a)/(e) as anticipated by, or in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Okuda as evidenced by Patel and Cua, the rejection of claims 13-14 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okuda as evidenced by Patel and Cua as applied to claims 13-14 and 19-20 above, and further in view of Tsuchiya and Bowers, and the rejection of claim 19 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okuda as evidenced by Patel and Cua as applied to claims 13-14 and 19-20 above, and further in view of Mihara are maintained.

New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on September 9, 2022.
Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites the limitation "wherein the ocular autoimmune disease…" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim because claim 20 depends from claim 13 which recites “an ocular inflammatory disease”. Thus, claim 20 is indefinite.


Conclusion


10.	NO CLAIM IS ALLOWED.



11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
September 26, 2022




/CHANG-YU WANG/Primary Examiner, Art Unit 1649